            Case 4:20-cv-40148-TSH Document 22 Filed 12/23/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



ANDREA BROOKS,

                         Plaintiff,
                                                       CIVIL ACTION NO. 4:20-cv-40148-DHH
vs.

WILLIAM ALBERT D’ERRICO JR., et al.,

                         Defendants.



      WALDEN SECURITY'S MOTION TO DISMISS PLAINTIFF'S COMPLAINT

       Defendant Metropolitan Security Services, Inc., d/b/a Walden Security ("Walden

Security") through counsel and pursuant to Fed. R. Civil P. 12(b)(6), moves this honorable Court

to dismiss all claims filed against it by Plaintiff for failure to state a claim upon which relief can

be granted. In support thereof, Walden Security states the following:

       I.       At the time of the alleged action or inaction by Walden, Plaintiff alleges that she

was a participant in a courtroom hearing in New Hampshire Family Court in Merrimack, New

Hampshire.

       II.      Plaintiff's Complaint contains a number of claims against various named

defendants, including judges and court personnel. But, on its face, Plaintiff's claims against

Walden Security seem to be negligent infliction of emotional distress, intentional infliction of

emotional distress, negligent failure to protect and deprivation of the Plaintiff's First Amendment

rights and discrimination.

       III.     As to negligent infliction of emotional distress, Plaintiff must prove the following:

1) negligence; 2) emotional distress; 3) causation; 4) physical harm manifested by objective
            Case 4:20-cv-40148-TSH Document 22 Filed 12/23/20 Page 2 of 3




symptomatology; and 5) that a reasonable person would have suffered emotional distress under

the circumstances of the case: Plaintiff's Complaint is void of any facts to support her claim.

          IV.    Similarly, Plaintiff has not successfully pleaded a claim of intentional infliction of

emotional distress because she has not shown: 1) that defendant intended, knew, or should have

known that his conduct would cause emotional distress; 2) that the conduct was extreme and

outrageous; 3) that the conduct caused emotional distress; and 4) that the emotional distress was

severe.

          V.     Plaintiff's claim for negligent failure to protect likewise is not sustainable because

Plaintiff's Complaint is void of any facts to sustain the elements of duty, breach, causation, and

damages under New Hampshire law.

          VI.    To the extent Plaintiff attempts to assert a claim for failure to protect under 42

U.S.C. § 1986, Plaintiff did not allege facts to establish Walden failed to prevent a conspiracy to

deprive Plaintiff of equal protection of the laws by showing that Walden: 1) had knowledge of a

conspiratorial wrongs; 2) had power to prevent or to aid in preventing it; 3) neglected to do so; 4)

the wrongful acts were committed; and 5) the wrongful acts could have been prevented.

          VII.   Plaintiff's 42 U.S.C. § 1983 claims similarly fail because Plaintiff's Complaint lacks

facts to establish that: 1) a right secured by the Constitution or laws of the United States was

violated, and 2) the alleged violation was committed by a person acting under color of state law;

for these reasons, and because Section 1983 claims must be predicated on state action, Plaintiff

has not stated a claim for a civil rights deprivation under 42 U.S.C. § 1983.

          Accordingly, Plaintiff's claims should be dismissed under Rule 12(b)(6) of the Federal

Rules of Civil Procedure. In support of this Motion, Walden submits a Memorandum of Law,




                                                   2
          Case 4:20-cv-40148-TSH Document 22 Filed 12/23/20 Page 3 of 3




which is being filed contemporaneously with this Motion and is incorporated by referenced in

accordance with Federal Rules of Civil Procedure 10(c).



                                                  Respectfully Submitted,

                                                  SKOLER, ABBOTT & PRESSER P.C.

                                                    /s/ John S. Gannon__
                                                  John S. Gannon, Esq.
                                                  BBO No. 683845
                                                  One Monarch Place, Suite 2000
                                                  Springfield, Massachusetts 01144
                                                  Tel.: (413) 737-4753/Fax: (413) 787-1941
Dated: December 23, 2020                          E-Mail: jgannon@skoler-abbott.com


                                                  CHAMBLISS, BAHNER & STOPHEL, P.C.

                                                  Justin L. Furrow
                                                  (awaiting admission pro hac vice)
                                                  TN BPR No. 027667
                                                  Liberty Tower, Suite 1700
                                                  605 Chestnut Street
                                                  Chattanooga, Tennessee 37450
                                                  Telephone: 423.757.0221
                                                  Facsimile: 423.508.1221
                                                  Email: jfurrow@chamblisslaw.com

                                                 Attorneys for Defendant


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and by First Class, U.S. Mail, postage prepaid to the following individual on
December 23, 2020:

       Ms. Andrea Brooks
       96 Old Country Road
       Winchendon, MA 01475
                                                        /s/ John S. Gannon, Esq.
                                                           John S. Gannon, Esq.



                                                 3
